After the petition for rehearing of defendant in error was denied, a second petition for rehearing was filed, and counsel for plaintiff in error have filed their response thereto.
Plaintiff in error, in said response, insists that the court should have gone further in the original opinion and held that the defendant in error, bonding company, had constructive knowledge of the provisions of said bonds and was bound thereby for the reason that Harmon county originally secured the bonds by purchase from said bonding company. We might, have been justified in so doing, but we deem it unnecessary to discuss that question herein.
In the second petition for rehearing, counsel insist that plaintiff's petition in the lower court was founded upon allegations of a mistake of fact, in that notice of such sale described said bonds as maturing in the year 1934, while in reality and without the knowledge of said company, they contained a provision that they might be redeemed by the city of Shattuck at any time after 1919.
It can be conceded that the original advertisement for the sale of said bonds described the same as maturing in 1934, and that no mention was made of the provision therein that the same were payable at the option of the maker on the 1st day of July, 1919, or at any interest-paying date thereafter, yet we think the trial court erred in overruling the county's demurrer.
It is well settled that the law in force when a contract is made becomes a part of such contract as fully as if its provisions had been incorporated in said contract. The defendant in error is presumed to have knowledge of the law relative to such bonds. The Petition and agreed facts herein disclose that said bonds were "water-works bonds" of the town of Shattuck. Plaintiff's petition discloses that said bonds were issued in the year 1909, and were due in 1934. Section 4414, C. O. S. 1921, which has been a part of the Oklahoma Statutes since 1893, provides that water-works bonds shall run for 25 years and be payable at any time after ten years at the will of the city or town.
The bonds herein were dated and issued in the year 1909, and, as advertised, were due in 1934. The provision that they should be payable on July 1, 1919, or any interest-paying date thereafter, was in strict compliance with the above statutory provisions.
We must conclude, therefore, that there was no mistake of fact, for the reason that said statute must be read into the provisions of the bonds, and for the further reason that the defendant in error is charged with knowledge of the law.
The second petition for rehearing is denied.
LESTER, V. C. J., and HUNT, CLARK, RILEY, HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ., concur.
Note. — See 7 Rawle C. L. p. 957; 4 Rawle C. L. Supp. p. 503; 6 Rawle C. L. Supp. p. 467. See "Contracts," 13 C. J. § 523, p. 560, n. 37. "Counties," 15 C. J. § 177, p. 510, n. 88. "Municipal Corporations," 44 C. J. § 2130, p. 74, n. 23; § 2167, p. 87, n. 37; § 4222, p. 1236, n. 4.